internal_revenue_service number release date index number --------------------------------------------------- -------------------------------------- ----------------------- ------------------------------ - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi plr-116105-04 date date ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------ legend x ----------------------- ------------------------ ----------------- ---------------------- a d1 d2 this letter responds to a letter dated date and subsequent state ----------- dear ----------------- correspondence written by your authorized representative on behalf of x requesting rulings under ' of the procedure and administration regulations and under sec_1362 of the internal_revenue_code facts liability company a the sole owner of x intended that x elect to be classified as a corporation for federal tax purposes effective d1 however due to inadvertence the form_8832 entity classification election was not filed timely according to the information submitted x was formed on d1 in state as a limited a also intended that x elect to be taxed as an s_corporation effective d2 however due to the fact that x did not have a valid corporate entity election x’s form_2553 election by a small_business_corporation although filed was not accepted law and analysis sec_301_7701-3 provides guidance on the classification of a domestic eligible_entity for federal tax purposes under sec_301_7701-3 unless it elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in ' b by filing form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that an election under ' c i will be effective on the date specified on form_8832 entity classification election or on the date filed if no such date is specified on the form the effective date specified on form_8832 cannot be more than days prior to the date the form is filed and cannot be more than months after the date on which the form is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 sets forth the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of ' under ' a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides in part that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity of the election or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_1362 provides that if an election under sec_1362 is made for sec_1362 provides that an election made after the 15th day of the third sec_1362 provides that a small_business_corporation may elect to be an sec_1362 provides that such election is effective for the current taxable s_corporation year if it is made during the preceding_taxable_year or before the 15th day of the third month of the current taxable_year month of the current taxable_year is treated as having been made for the following taxable_year any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making the election for the taxable_year or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat the election as timely made for the taxable_year and sec_1362 shall not apply conclusions requirements of ' have been satisfied as a result x is granted an extension of time of days from the date of this letter to file form_8832 and elect to be classified as an association_taxable_as_a_corporation for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 additionally we conclude that x has established reasonable_cause for its failing to make a timely s_corporation_election and that x is eligible for relief under sec_1362 accordingly if x makes an election to be an s_corporation by filing with the appropriate service_center a completed form_2553 effective d2 within days following the date of this letter the election will be treated as timely made a copy of this letter should be attached to the form_2553 filed with the service_center the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal tax purposes except as expressly provided herein we express or imply no opinion concerning based on the facts submitted and representations made we conclude that the this ruling is directed only to the taxpayer who requested it sec_6110 pursuant to a power_of_attorney on file with this office we are sending a copy of provides that it may not be used or cited as precedent this letter to x’s authorized representative s sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copies of this letter copy for sec_6110 purposes cc
